[NOT FOR PUBLICATION-NOT TO BE CITED AS PRECEDENT]

United States Court of Appeals
For the First Circuit


No. 98-1077

REX FORNARO,
Plaintiff, Appellant,

v.

JAMES MCMANUS, ET AL.,
Defendants, Appellees.



APPEAL FROM THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW HAMPSHIRE

[Hon. Shane Devine, Senior U.S. District Judge]


Before

Torruella, Chief Judge,

Stahl, Circuit Judge,

and Rosenn, Senior Circuit Judge.


Robert E. Murphy, Jr., with whom Paul L. Apple and Wadleigh,
Starr, Peters, Dunn &amp; Chiesa were on brief, for appellant.
Peter Bennett, with whom Frederick B. Finberg and Bennett
Bennett and Troiano, P.A. were on brief, for appellees Pamela
Cantin and Gary E. Ellmer.
Dorit S. Heimer, with whom Levett, Rockwood &amp; Sanders was on
brief, for appellees George Lindemann, et al.



July 10, 1998

Per Curiam.  Appellant's motion to amend paragraph 10 of the
complaint is granted.
Upon full review of the record in this case, we do not agree
with the district court's finding that it lacked personal
jurisdiction over four of the parties.  This conclusion, however,
does not alter the ultimate result of the case because we affirm
the district court's holding that the appellant failed to state a
legally cognizable claim and extend that holding to include those
four parties.  Lastly, we express no opinion as to the merits of
the district court's extension of the Burford abstention doctrine
to non-state administrative proceedings, as it is unnecessary to
support our decision.
Appellees' Ellmer and Cantin motion for sanctions is grantedand is referred to the district court for a hearing and appropriate
action.
Double costs are granted to appellees.